                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


SHERMAN THOMAS,

                   Petitioner,

vs.                                         Case No. 3:17-cv-1271-J-39PDB

SECRETARY, DEPARTMENT
OF CORRECTIONS, et al.,

                   Respondents.


                                    ORDER

                            I.    INTRODUCTION

      This cause is before the Court on a Petition for Writ of

Habeas Corpus (Petition) (Doc. 1).               Petitioner, Sherman Thomas,

proceeding pro se, challenges his state court (Duval County)

conviction   for    attempted     murder    in    the   first   degree,   armed

burglary, and armed robbery.        In their Answer to Petition for Writ

of Habeas Corpus (Response) (Doc. 10), Respondents address the

four grounds raised in the Petition.1              Petitioner filed a notice

that he will rely on his Petition (Reply) (Doc. 13).



1 The Court will hereinafter refer to the exhibits in the Appendix
(Doc. 10) as "Ex." Where provided, the page numbers referenced
in this opinion are the Bates stamp numbers at the bottom of each
page of the exhibit. Otherwise, the page number on the document
will be referenced.
                          II.    EVIDENTIARY HEARING

       “In   a   habeas   corpus    proceeding,    the   burden   is   on   the

petitioner to establish the need for an evidentiary hearing.”

Jones v. Sec’y, Fla. Dep’t of Corr., 834 F.3d 1299, 1318 (11th

Cir. 2016) (citations omitted), cert. denied, 137 S. Ct. 2245

(2017).      See Chavez v. Sec'y, Fla. Dep't of Corr., 647 F.3d 1057,

1060 (11th Cir. 2011) (opining a petitioner bears the burden of

establishing the need for an evidentiary hearing with more than

speculative and inconcrete claims of need), cert. denied, 565 U.S.

1120 (2012); Dickson v. Wainwright, 683 F.2d 348, 351 (11th Cir.

1982) (same).      A petitioner must make a specific factual proffer

or proffer evidence that, if true, would provide entitlement to

relief.      Jones, 834 F.3d at 1319 (citations omitted).         Conclusory

allegations will not suffice.         Id.

       In this case, the pertinent facts are fully developed in this

record or the record otherwise precludes habeas relief; therefore,

the Court can "adequately assess [Petitioner's] claim[s] without

further factual development," Turner v. Crosby, 339 F.3d 1247,

1275   (11th     Cir.   2003),   cert.   denied,   541   U.S.   1034   (2004).

Petitioner has not met his burden as the record refutes the

asserted factual allegations or otherwise precludes habeas relief.

Thus, the Court finds Petitioner is not entitled to an evidentiary

hearing.     Schriro v. Landrigan, 550 U.S. 465, 474 (2007).

                                         2
                            III.    THE PETITION

      The Petition is timely filed.            Response at 2-6.         In the

Petition, Petitioner raises four grounds for habeas relief:                  (1)

the ineffective assistance of trial counsel for failure to call

two   defense   witnesses,    Shana     and   Rob;    (2)    the   ineffective

assistance of trial counsel for failure to file a motion to

suppress the out-of-court identification made by Joshua Gerry and

by Charlene Tipton; (3) the ineffective assistance of trial counsel

for failure to     object and move to exclude inadmissible bank

documents; and, (4) the ineffective assistance of trial counsel

for failure to object to the state’s presentation of the false

testimony of Mr. Gerry and Ms. Tipton.

      Petitioner acknowledges he presents this Court with a mixed

petition, but he asks that he be excused from exhausting his

unexhausted grounds because he did not have counsel to advise him

in his post-conviction proceeding.          Petition at 6-7.       See Martinez

v. Ryan, 566 U.S. 1 (2012).

                            IV.    HABEAS REVIEW

      Petitioner   claims    he    is   detained     “in    violation   of   the

Constitution or laws or treaties of the United States.”              28 U.S.C.

§ 2241(c)(3).   This Court recognizes its authority to award habeas

corpus relief to state prisoners “is limited-by both statute and

Supreme Court precedent.”         Knight v. Fla. Dep’t of Corr., 936 F.3d

                                        3
1322, 1330 (11th Cir. 2019).     The Antiterrorism and Effective

Death Penalty Act (AEDPA) governs a state prisoner's federal

petition for habeas corpus and limits a federal court’s authority

to award habeas relief.   See 28 U.S.C. § 2254; Shoop v. Hill, 139

S. Ct. 504, 506 (2019) (per curiam) (recognizing AEDPA imposes

“important limitations on the power of federal courts to overturn

the judgments of state courts in criminal cases").   Thus, federal

courts may not grant habeas relief unless one of the claims:

"(1)'was contrary to, or involved an unreasonable application of,

clearly established Federal law, as determined by the Supreme Court

of the United States,' or (2) 'was based on an unreasonable

determination of the facts in light of the evidence presented in

the State court proceeding.' 28 U.S.C. § 2254(d)."         Nance v.

Warden, Ga. Diagnostic Prison, 922 F.3d 1298, 1300-1301 (11th Cir.

2019), petition for cert. filed, (U.S. Dec. 9, 2019) (No. 19-

6918).

     In Knight, the Eleventh Circuit explained:

               A decision is “contrary to” clearly
          established federal law “if the state court
          arrives at a conclusion opposite to that
          reached by [the Supreme] Court on a question
          of law or if the state court decides a case
          differently than [the Supreme] Court has on a
          set of materially indistinguishable facts.”
          Williams [v. Taylor, 529 U.S. 362 (2000)] at
          413, 120 S. Ct. 1495. A state court decision
          involves an unreasonable application of
          federal law “if the state court identifies the
          correct governing legal principle from [the
                                 4
           Supreme] Court’s decisions but unreasonably
           applies that principle to the facts of the
           prisoner’s case.” Id. To justify issuance of
           the writ under the “unreasonable application”
           clause, the state court’s application of
           Supreme Court precedent must be more than just
           wrong in the eyes of the federal court; it
           “must    be    ‘objectively    unreasonable.’”
           Virginia v. LeBlanc, ––– U.S. ––––, 137 S. Ct.
           1726, 1728, 198 L.Ed.2d 186 (2017)(quoting
           Woods v. Donald, ––– U.S. –––, 135 S. Ct. 1372,
           1376, 191 L.Ed.2d 464 (2015)); see also Bell
           v. Cone, 535 U.S. 685, 694, 122 S. Ct. 1843,
           152 L.Ed.2d 914 (2002) (explaining that “an
           unreasonable application is different from an
           incorrect one.”).


Knight, 936 F.3d at 1330–31.

     To   obtain   habeas   relief,   the   state   court   decision   must

unquestionably conflict with Supreme Court precedent, not dicta.

Harrington v. Richter, 562 U.S. 86, 102 (2011).             If some fair-

minded jurists could agree with the lower court's decision, habeas

relief must be denied.      Meders v. Warden, Ga. Diagnostic Prison,

911 F.3d 1335, 1351 (11th Cir. 2019), cert. denied, 140 S. Ct. 394

(2019).   Unless the petitioner shows the state-court's ruling was

so lacking in justification that there was error well understood

and comprehended in existing law beyond any possibility for fair-

minded disagreement, there is no entitlement to habeas relief.

Burt v. Titlow, 571 U.S. 12, 19-20 (2013).

     The reviewing federal court must accept that a state court's

finding of fact, whether a state trial court or appellate court,

                                      5
is entitled to a presumption of correctness under 28 U.S.C. §

2254(e)(1).       This presumption of correctness, however, applies

only to findings of fact, not mixed determinations of law and fact.

Brannan v. GDCP Warden, 541 F. App'x 901, 903-904 (11th Cir. 2013)

(per curiam) (recognizing the distinction between a pure question

of fact from a mixed question of law and fact), cert. denied, 573

U.S. 906 (2014).      Where there has been one reasoned state court

judgment rejecting a federal claim followed by an unexplained order

upholding that judgement, federal habeas courts employ a "look

through" presumption: "the federal court should 'look through' the

unexplained decision to the last related state-court decision that

does provide a relevant rationale. It should then presume that the

unexplained decision adopted the same reasoning."                    Wilson v.

Sellers, 138 S. Ct. 1188, 1192 (2018) (Wilson).

     Application of the AEDPA standard ensures that habeas corpus

is a guard against extreme malfunctions in the state criminal

justice systems, and not a mechanism for ordinary error correction.

Richter,    562   U.S.    at   102-103       (citation   and   quotation   marks

omitted).    Consequently, state-court judgments will not easily be

set aside due to the applicability of the highly deferential AEDPA

standard that is intentionally difficult to meet.                 See Richter,

562 U.S. at 102.         Although this high standard does not impose a



                                         6
complete bar to issuing a writ, it severely limits those occasions

to those "where there is no possibility fairminded jurists could

disagree that the state court's decision conflicts" with Supreme

Court precedent.    Id.

                   V.   EXHAUSTION AND PROCEDURAL DEFAULT

     The doctrine of procedural default requires the following:

               Federal habeas courts reviewing the
          constitutionality of a state prisoner's
          conviction and sentence are guided by rules
          designed to ensure that state court judgments
          are   accorded   the   finality  and   respect
          necessary to preserve the integrity of legal
          proceedings within our system of federalism.
          These rules include the doctrine of procedural
          default, under which a federal court will not
          review the merits of claims, including
          constitutional claims, that a state court
          declined to hear because the prisoner failed
          to abide by a state procedural rule. See,
          e.g., Coleman, supra, at 747-748, 111 S. Ct.
          2546; Sykes, supra, at 84-85, 97 S. Ct. 2497.
          A state court's invocation of a procedural
          rule to deny a prisoner's claims precludes
          federal review of the claims if, among other
          requisites, the state procedural rule is a
          nonfederal ground adequate to support the
          judgment and the rule is firmly established
          and consistently followed. See, e.g., Walker
          v. Martin, 562 U.S. ----, ----, 131 S. Ct.
          1120, 1127-1128, 179 L.Ed.2d 62 (2011); Beard
          v. Kindler, 558 U.S. ----, ----, 130 S. Ct.
          612, 617-618, 175 L.Ed.2d 417 (2009). The
          doctrine   barring    procedurally   defaulted
          claims from being heard is not without
          exceptions. A prisoner may obtain federal
          review of a defaulted claim by showing cause
          for the default and prejudice from a violation



                                   7
              of federal law. See Coleman, 501 U.S., at 750,
              111 S. Ct. 2546.

Martinez, 566 U.S. at 9-10.

       A petition for writ of habeas corpus should not be entertained

unless the petitioner has first exhausted his state court remedies.

Castille v. Peoples, 489 U.S. 346, 349 (1989); Rose v. Lundy, 455

U.S.    509    (1982).    A   procedural    default   arises   "when   'the

petitioner fails to raise the [federal] claim in state court and

it is clear from state law that any future attempts at exhaustion

would be futile.'"       Owen v. Sec'y, Dep't of Corr., 568 F.3d 894,

908 n.9 (11th Cir. 2009) (quoting Zeigler v. Crosby, 345 F.3d 1300,

1304 (11th Cir. 2003)), cert. denied, 558 U.S. 1151 (2010).

       There are, however, allowable exceptions to the procedural

default doctrine; "[a] prisoner may obtain federal review of a

defaulted claim by showing cause for the default and prejudice

from a violation of federal law."             Martinez, 566 U.S. at 10

(citing Coleman v. Thompson, 501 U.S. 722, 750 (1991)).                  To

demonstrate cause, a petitioner must show that some objective

factor external to the defense impeded his effort to properly raise

the claim in state court.          Wright v. Hopper, 169 F.3d 695, 703

(11th Cir.), cert. denied, 528 U.S. 934 (1999).                If cause is

established,      a   petitioner   must    demonstrate   prejudice.      To

demonstrate prejudice, a petitioner must show "there is at least


                                      8
a reasonable probability that the result of the proceeding would

have    been   different    had    the     constitutional    violation     not

occurred."     Owen, 568 F.3d at 908.

       Alternatively,   a    petitioner      may    obtain   review   of     a

procedurally barred claim if he satisfies the actual innocence

“gateway” established in Schlup v. Delo, 513 U.S. 298 (1995).              The

gateway exception is meant to prevent a constitutional error at

trial from causing a miscarriage of justice and conviction of the

actually innocent.      Kuenzel v. Comm’r, Ala. Dep’t of Corr., 690

F.3d 1311, 1314 (11th Cir. 2012) (per curiam) (quoting Schlup, 513

U.S. at 324), cert. denied, 569 U.S. 1004 (2013).

                            VI.   GROUNDS FOR RELIEF

                                  A.   Ground One

       In ground one, Petitioner raises a claim of ineffective

assistance of counsel for failure to call two defense witnesses,

Shana and Rob.    Petition at 7.       He exhausted this claim by raising

it in ground four of the amended and initial Rule 3.850 motions.

Ex. M at 13-16, 75-78.

       Initially, in addressing the post-conviction motion, the

trial court set forth the Strickland v. Washington, 466 U.S. 668

(1984) standard.     Ex. M at 29-30.         Thus, to prevail on a Sixth

Amendment claim, Petitioner must satisfy the two-pronged test set



                                       9
forth in Strickland, 466 U.S. at 688, requiring that he show both

deficient performance (counsel's representation fell below an

objective standard of reasonableness) and prejudice (there is a

reasonable probability that, but for counsel's unprofessional

errors, the result of the proceeding would have been different).

See Brewster v. Hetzel, 913 F.3d 1042, 1051-52 (11th Cir. 2019)

(reviewing court may begin with either component).               To obtain

habeas relief, a counsel's errors must be so great that they

adversely affect the defense.       To satisfy this prejudice prong,

the reasonable probability of a different result must be "a

probability sufficient to undermine confidence in the outcome."

Strickland, 466 U.S. at 694.

    The standard created by Strickland is a highly deferential

one, requiring a most deferential review of counsel's decisions.

Richter, 562 U.S. at 105.         Not only is there the "Strickland

mandated   one   layer   of   deference   to   the   decisions   of   trial

counsel[,]" there is the added layer of deference required by

AEDPA: the one to a state court's decision.           Nance, 922 F.3d at

1303.   Thus,

           Given the double deference due, it is a "rare
           case in which an ineffective assistance of
           counsel claim that was denied on the merits in
           state court is found to merit relief in a
           federal habeas proceeding." Johnson v. Sec'y,
           DOC, 643 F.3d 907, 911 (11th Cir. 2011). And,


                                   10
            for the reasons we have already discussed, it
            is rarer still for merit to be found in a claim
            that challenges a strategic decision of
            counsel.

Nance, 922 F.3d at 1303.

     The court applied the Strickland standard and denied relief,

finding Petitioner failed to satisfy the prejudice prong.           Ex. M

at 34.    In doing so, the trial court first found Petitioner made

a facially sufficient claim of failure to investigate and interview

witnesses, but then denied the claim of ineffective assistance of

counsel based on the following factors: (1) the security camera

footage corroborated the co-defendant’s testimony and directly

refuted what Petitioner’s claims Shana and Rob would have testified

about as witnesses at trial, and (2) the content of the alleged

testimonies of Shana and Rob (who were not allegedly present at

the time of the commission of the offenses),2 viewed alongside the

other    evidence   presented   at   trial,   including   the   eyewitness

identifications made by Mr. Gerry and Ms. Tipton, provides no

reasonable probability of a different outcome.        Id.

     The trial court denied the claim, and the First District Court

of Appeal (1st DCA) affirmed per curiam without an opinion and




2 The trial court found the footage viewed at trial did not show
Shana, Rob, or Johnny Lee Warren in the Wal-Mart parking lot
interacting with Petitioner and his co-defendant. Ex. M at 34.

                                     11
explanation.           Ex.   N.        The        1st   DCA’s        decision,      although

unexplained, is entitled to AEDPA deference.                          Applying the look

through presumption described in Wilson, the state court’s ruling

is   based   on   a    reasonable      determination            of    the    facts    and   a

reasonable application of the law.

      The Florida court’s decision is not inconsistent with Supreme

Court   precedent,      including       Strickland,         and      the    state    court’s

adjudication of the claim is not contrary to or an unreasonable

application       of    Strickland           or     based       on     an    unreasonable

determination of the facts.            Accordingly, ground one is due to be

denied.

                                  B.    Ground Two

      In ground two, Petitioner raises a claim of the ineffective

assistance of trial counsel for failure to file a motion to

suppress the out-of-court identification made by Joshua Gerry and

by Charlene Tipton.          Petition at 14.            In this ground, Petitioner

questions the witnesses’ ability to make identifications as they

were using drugs prior to, and right up to the day of the robbery.

Id. at 16.    He also claims the victims, Mr. Gerry and Ms. Tipton,

suffered extensive physical and/or emotional trauma during the

robbery and were gravely affected by it, to the extent they were

too traumatized to accurately remember what happened, bringing



                                             12
into    doubt    their      trial    testimony.           Id.     at    15-16.    Finally,

Petitioner asserts his counsel was ineffective for failure to

obtain an expert on mistaken eyewitness identifications to support

the     filing        of    a    motion         to    suppress         the   out-of-court

identifications.           Id. at 18.

       Petitioner raised similar grounds in his post-conviction

motion, except he did not claim his counsel was ineffective for

failure to obtain an expert on mistaken eyewitness identifications

to    support    the       filing    of    a    motion    to     suppress    out-of-court

identifications.           See Ex. M at 7-12, 69-74.               Instead, he claimed

his counsel was ineffective for failure to present an expert on

the hallucinogenic effect of marijuana and an expert on the effect

trauma can have on a victim’s ability to identify perpetrators.

Id.

       As   previously          noted,      the      trial      court     referenced     the

Strickland standard before addressing Petitioner’s claims.                               The

court, assuming arguendo counsel’s performance was deficient,

found    Petitioner         failed    to        satisfy    the     prejudice     prong    of

Strickland.           Ex. M at 32.              Without satisfying the prejudice

component, Petitioner cannot prevail on his claim of ineffective

assistance       of    counsel.           The   trial     court    explained     that    the

witnesses had met Petitioner on multiple occasions prior to the



                                                13
incident, thus increasing their ability to identify Petitioner,

and both testified that the marijuana they consumed did not affect

their ability to remember what happened, making it unlikely the

jury would have given any weight to expert testimony speaking in

generalities.      Id. at 33.

     Petitioner appealed the denial of his Rule 3.850 motion.

Pursuant to Wilson, it is assumed the 1st DCA adopted the reasoning

of the trial court in denying the motion.                 The state has not

attempted to rebut this presumption.            Deference under AEDPA should

be given to the last adjudication on the merits provided by the

1st DCA.     Ex. N.   Upon review, the Florida court’s decision is not

inconsistent with Supreme Court precedent, including Strickland

and its progeny.      Moreover, the state court’s adjudication of this

claim   is   not   contrary     to   or    an   unreasonable   application   of

Strickland or based on an unreasonable determination of the facts.

As such, ground two is due to be denied.

        To the extent Petitioner expanded the claim and adds a new

claim not previously exhausted, asserting counsel was ineffective

for failure to obtain the assistance of an expert on mistaken

eyewitness identifications to support the filing of a motion to

suppress out-of-court identifications, Respondents contend the




                                          14
claim of ineffective assistance of counsel is unexhausted and

procedurally defaulted.     Response at 22-24.

      Petitioner has failed to show cause, and he does not meet the

prejudice or manifest injustice exceptions.      Although a petitioner

may obtain review of the merits of a procedurally barred claim if

he satisfies the actual innocence gateway, Petitioner has not done

so.   The fundamental miscarriage of justice exception is only

available in extraordinary cases upon a showing of "'actual'

innocence" rather than mere "'legal' innocence."       Johnson v. Ala.,

256 F.3d 1156, 1171 (11th Cir. 2001) (citations omitted), cert.

denied, 535 U.S. 926 (2002).       Petitioner has failed to identify

any fact warranting the application of the fundamental miscarriage

of justice exception.

      In conclusion, the Court finds the additional claim raised in

ground   two   is   unexhausted   and   procedurally   defaulted.   As

Petitioner has failed to establish cause and prejudice or any

factors warranting the application of the fundamental miscarriage

of justice exception to overcome the default, the court deems the

additional claim raised in ground two procedurally defaulted, and

Petitioner is procedurally barred from raising the unexhausted

portion of ground two in this proceeding.




                                   15
       To the extent Petitioner claims his procedural default should

be excused based on the narrow exception under Martinez, Petitioner

must    demonstrate       the     underlying         ineffectiveness          claim    is

substantial.3     Indeed, Petitioner must demonstrate the claim has

some merit.      Martinez, 566 U.S. at 14.                   In this instance, the

underlying ineffectiveness claim raised in ground two lacks merit;

therefore, Petitioner has not demonstrated he can satisfy an

exception to the procedural bar.                 To explain, the Court provides

a merits analysis.

       Petitioner asserts his defense counsel was ineffective for

failure   to    obtain    the     assistance       of    an    expert   on     mistaken

eyewitness     identifications         to    provide     expertise      and    to     help

counsel demonstrate at a suppression hearing that the testimony of

eyewitnesses tends to be distorted and unreliable, especially

under the stressful and violent circumstances described in this

attempted murder and robbery.               Petition at 19-20.

       This    Court     is     not    convinced        that     counsel      performed

deficiently     by     failing        to    obtain      an     expert   on     mistaken

identification to testify that the out-of-court identifications

should be suppressed.           Indeed, the Court is not convinced that




3 The record demonstrates Petitioner did not have counsel for the
filing of his post-conviction Rule 3.850 motion. Ex. M.

                                            16
this ground has some merit.                Mr. Gerry, the shooting victim,

identified Petitioner and his co-defendant, Youncher Washington,

as the two perpetrators.             Ex. C at 36-37.             Mr. Gerry described

Petitioner as having a lazy eye and two tattoos on his neck.                          Id.

at 38.     Petitioner and Mr. Washington were not strangers to Mr.

Gerry, as Mr. Gerry had been purchasing drugs from the defendants

for several months.            Id. at 30-31. Ms. Tipton testified she got a

good look at Petitioner and she knew him as Chris.                        Id. at 89-90,

93.     Significantly, Petitioner’s co-defendant, Mr. Youncher, took

the stand and testified concerning Petitioner’s participation in

the crimes.          Id. at 171, 176-77, 183-92.

      As noted by Respondents, at best, an expert on mistaken

identifications would have been able to give a general opinion

about mistaken identifications or, as Petitioner puts it, the

“tendency       of    [witnesses]       yielding      unreliable       results”     under

stressful, violent, and various other conditions.                      Petition at 18.

However,    the       expert    would    not    be    able      to   opine   that   these

witnesses, Mr. Gerry and Ms. Tipton, were mistaken.                          Response at

28.   The expert’s testimony would go to weight, not admissibility,

meaning there would be no basis to exclude the identification

testimony of Mr. Gerry and Ms. Tipton and a motion to suppress

would    have     been    unsuccessful.              Id.   at    28-29.       Therefore,



                                           17
Petitioner’s counsel’s performance was not deficient for failing

to acquire such an expert and file a motion to suppress relying on

the expert’s opinion.        As such, Petitioner’s underlying claim does

not have some merit.

     Based on the above, Petitioner has failed to show he falls

within the narrow parameters of the ruling in Martinez, in which

the Supreme Court recognized a narrow exception for ineffective

assistance      of   counsel/absence     of       counsel   at    initial-review

collateral proceedings.        As Petitioner failed to demonstrate the

underlying      ineffective     assistance        of   counsel     claim   is     a

substantial one, he does not fall within this narrow exception.

Thus, he has failed to establish cause for the procedural default

of his claim of ineffective assistance of trial counsel raised in

ground two.

                                 C.   Ground Three

     In his third ground for post-conviction relief, Petitioner

raises a claim of ineffective assistance of trial counsel for

failure to object and move to exclude inadmissible bank documents.

Petition   at    23.    He    contends      his   counsel’s      performance    was

deficient for failing to object to the admission of unauthenticated

bank statements introduced during the trial.                Petitioner asserts

that had counsel been successful in keeping out the unauthenticated



                                       18
bank statements, this would have made the video surveillance of

Petitioner and his co-defendant at Wal-Mart inadmissible because

the surveillance footage would have been deemed irrelevant without

the bank statements.       Id. at 24.

       Petitioner exhausted part of this claim, raising the claim

that his counsel’s performance was deficient for failure to object

to the admission of the unauthenticated bank statements in the

state court.       Ex. M at 16-18, 78-80.    The trial court, in denying

this post-conviction claim, assumed arguendo counsel’s performance

was deficient for failing to object to the introduction of the

victim’s bank statements, but found Petitioner’s alleged prejudice

did not amount to the level of prejudice required under Strickland.

Ex. M at 35.       The court found the admission of the bank statements

harmless as the unauthorized use of the bank card did not go to

any element of proof for the offenses charged.               Id.   Moreover,

even    if   the   bank   records   were   excluded,   the   co-defendant’s

testimony that the card used on the security camera footage was

the victim’s debit card would have been admissible.

       The 1st DCA affirmed the decision of the trial court.             Ex.

N.     The 1st DCA’s decision, although unexplained, is entitled to

AEDPA deference.       Applying the look through presumption described

in Wilson, the state court’s ruling is based on a reasonable



                                      19
determination of the facts and a reasonable application of the

law.    Thus, the Florida court’s decision is not inconsistent with

Supreme   Court   precedent,    including     Strickland,      and   the   state

court’s   adjudication    of   the    claim   is   not   contrary    to    or    an

unreasonable application of Strickland or based on an unreasonable

determination of the facts.           Thus, ground three is due to be

denied.

       To the extent Petitioner blames his failure to properly

exhaust the new portion of ground three on the fact that he had no

counsel   to   prepare   his   Rule   3.850    motion,   the   Court      is    not

convinced that the remaining part of ground three has some merit.

An explanation follows.

       Even if counsel had objected and the bank statements had been

excluded, the security footage from Wal-Mart would have remained

relevant and admissible to corroborate Mr. Washington’s and the

victim’s testimony concerning the taking of the debit card and Mr.

Washington’s testimony concerning the use of the debit card shortly

after the commission of the crimes.           The taking of the debit card

was certainly relevant to the charged crime of armed robbery.                   Ex.

A at 9.    The information charged Petitioner and his co-defendant

with carrying a firearm and, by force, violence, assault, or

putting in fear, taking the money or other property of Mr. Gerry



                                      20
with the intent to permanently or temporarily deprive him of the

money or other property, and during the commission of the offense,

Petitioner possessed and discharged a firearm, inflicting great

bodily harm upon Mr. Gerry.                 Id.       The video footage revealed

Petitioner and his co-defendant using the debit card, described by

Mr. Washington as the victim’s debit card, and this evidence is

certainly relevant to prove or disprove a material fact.                                 Fla.

Stat. § 90.401.           As such, Petitioner’s unexhausted claim of

ineffective assistance of counsel (part of ground three) is not

substantial.

     Petitioner has failed to show he falls within the narrow

parameters of the ruling in Martinez.                        As he has failed to

demonstrate that his underlying claim of ineffective assistance of

counsel   is    a   substantial       one,       he   does   not     meet    the    narrow

exception.      Therefore, he has failed to establish cause for the

procedural      default    of   his        unexhausted       claim    of     ineffective

assistance of trial counsel raised in ground three.

                                      D.    Ground Four

     In his final claim for post-conviction relief, Petitioner

raises a claim of ineffective assistance of trial counsel for

failure   to    object    to    the    state’s        presentation      of    the       false

testimony      of   Mr.   Gerry   and       Ms.       Tipton.      Petition        at    25.



                                            21
Petitioner contends Mr. Gerry and Ms. Tipton presented false

testimony that Mr. Gerry had been in a coma after being shot

multiple    times.      Petitioner       asserts   the    testimony     was   false

because Mr. Gerry, as evidenced by the hospital records, was never

in a coma, and, if counsel had objected, Petitioner would have

been re-tried or at the very least, the testimony of Mr. Gerry and

Ms. Tipton would have been properly impeached.                Id. at 26-27.

     Petitioner raised his claim of ineffective assistance of

counsel in his post-conviction motion.             Ex. M at 20-22, 82-84.        He

asserted, to perform effectively, counsel should have reviewed the

medical records that showed Mr. Gerry was never in a coma, and

armed with that information, counsel would have been prepared to

recognize    and     object   to   the    improper       presentation    of   this

testimony, relying on Giglio v. United States, 405 U.S. 150 (1972).

Ex. M at 21.       Further, Petitioner claimed the testimony about Mr.

Gerry being in a coma was used to incite the emotions of the jury.

Id. at 22.

     The trial court, in denying this ground, assumed arguendo

deficient performance, but found Petitioner did not meet the

prejudice prong of Strickland.            Ex. M at 38.      The Court rejected

the notion that this testimony resulted in the state developing a

bias against Petitioner by gaining the jury’s sympathy through



                                         22
stressing Mr. Gerry’s coma.          Id. at 38.       The court found that

while being in a coma may reflect serious injury, it was obvious

that Mr. Gerry suffered serious injuries as he was shot multiple

times, including once in the neck, and he was left to die on the

floor of his apartment.        Id.   The trial court concluded that any

claim of a coma pales in comparison to the injuries Mr. Gerry

suffered.    Id.

      Of import, the trial court found the issue of Mr. Gerry’s

claim to be in a coma was not left unchallenged by defense counsel.

Id.   at    39.      Through   effective    cross     examination,   counsel

questioned Mr. Gerry’s contention he had not spoken with Ms. Tipton

because he had been in a coma.            Id.    The court concluded, “the

discussion of Joshua Gerry’s coma had very little prejudicial

effect, if any, and had counsel objected there is not a reasonable

probability of a different outcome.”            Id.

      The court set forth the Strickland standard before addressing

this claim.       The court rejected the claim, finding Petitioner did

not satisfy the prejudice prong.          The 1st DCA affirmed without an

opinion and explanation.         Ex. N.         Pursuant to Wilson, it is

assumed the 1st DCA adopted the reasoning of the trial court in

denying the motion.        The state has not attempted to rebut this

presumption.



                                     23
      The Court concludes AEDPA deference is warranted.            The record

shows the 1st DCA affirmed the decision of the trial court, Ex. N,

and the Court presumes the appellate court adjudicated the claim

on its merits, as there is an absence of any indication of state-

law   procedural   principles   to   the       contrary.   Since     the    last

adjudication     is    unaccompanied      by     an   explanation,     it    is

Petitioner’s burden to show there was no reasonable basis for the

state court to deny relief.     He has failed in this endeavor.            Thus,

the Court finds the state court’s adjudication of this claim is

not contrary to or an unreasonable application of Strickland or

based on an unreasonable determination of the facts.                 As such,

ground four is due to be denied.

      Alternatively, based on the record, the Court is not convinced

defense counsel’s performance fell below an objective standard of

reasonableness.       Indeed, counsel’s actions were well within the

scope of permissible performance.              The standard is reasonable

performance, not perfection.     Brewster, 913 F.3d at 1056 (citation

omitted).     In addition, Petitioner has failed to show resulting

prejudice, the second prong of the Strickland standard.              There is

no reasonable probability that the outcome of the case would have

been different if trial counsel had taken the action suggested by

Petitioner.



                                     24
       The    record    demonstrates        the    following.      Defense     counsel

effectively cross examined Mr. Gerry, pointing out he could not

have been unconscious for eight days because he began undergoing

physical therapy on July 12th.               Defense counsel also effectively

cross examined Ms. Tipton about her lack of memory and sudden

ability to identify an assailant.                 On cross examination, Mr. Gerry

testified he was unconscious for eight days.4                     Ex. C at 72.        He

said he and Ms. Tipton did not discuss much because he had tubes

down his throat.         Id. at 73.         Ms. Tipton testified it took Mr.

Gerry seven to eight days to regain consciousness after surgery.

Id.    at    98.   Ms.    Tipton     said    she     was   not   able   to    have   any

communication with Mr. Gerry prior to the detectives coming on

July 13, 2007.         Id. at 104.     Ms. Tipton testified Petitioner was

conscious on July 13th, and she called the officers.                      Id. at 113.

       In closing argument, defense counsel noted Mr. Gerry started

physical      therapy    on   July    12th;        therefore,     he    was   able    to

communicate on that date.            Ex. E at 415.          Counsel asked the jury

to review the medical records to assess whether Mr. Gerry was

unable to communicate until July 13th.                 Id.    Defense counsel also

pointed out that Ms. Tipton was able to speak with Mr. Gerry if he

was undergoing physical therapy and communicating with staff.                        Id.



4   The shooting occurred on July 6, 2007.                 Ex. A at 9.

                                            25
at 415-16.     Defense counsel also emphasized the change in Ms.

Tipton’s story, that she could suddenly identify an assailant on

July 13th, but was unable to do so prior to that date.          Id. at

417.

       Upon review, the medical records show Mr. Gerry was sent to

the operating room for general surgery on July 6, 2007.       Ex. A at

45-46.      On July 9, 2007, a resident described Mr. Gerry as

intubated and sedated.     Id. at 50.     On July 12th,5 the physical

therapist completed an inpatient evaluation/re-evaluation form and

recorded the patient’s goals were to get better.        Id. at 59.   The

physical therapist noted Mr. Gerry had a chest tube on that date.

Id.      On July 13th, Mr. Gerry      participated in   rehabilitation

services.    Id. at 60.

       Thus, the medical records show Mr. Gerry received surgery for

very serious injuries, was intubated and sedated for some time,

and as late as July 12th, still had a chest tube.         Based on the

medical records, Mr. Gerry’s ability to communicate during the

week after surgery seemed severely limited by his medical condition

and the measures used to treat him, but, apparently, he was able

to communicate with medical staff on July 12, 2007.




5 It is difficult to discern the date, but it appears to be July
12, 2007.

                                 26
      As noted previously, counsel performed effectively by cross

examining these witnesses, bringing out the weaknesses in their

testimony and highlighting any exaggeration of the duration of

Petitioner’s    unconscious      state.   Also,   defense   counsel    used

closing argument to reinforce her points.             As such, defense

counsel’s performance did not fall below an objective standard of

reasonableness for failure to object to the testimony and for

failure to use the medical records to impeach the witnesses.6            In

the alternative, any error in counsel’s performance was not so

great that it adversely affected the defense.         Petitioner is not

entitled to habeas relief on ground four.

      Finally, the trial court rejected any notion that there was

a Giglio violation that counsel failed to confront.           Ex. M at 39.

The   court   concluded   that    inconsistencies   between    a   witness’

recollection of events and documentation of those events is best



6 To the extent Petitioner is attempting to raise a new claim (the
ineffective assistance of counsel for failure to impeach the
witnesses with the medical records), the claim is unexhausted and
procedurally defaulted.     Petitioner has failed to demonstrate
cause and prejudice or that a fundamental miscarriage of justice
will result if the claim is not addressed on its merits. Moreover,
the claim does not have some merit. Martinez. “In light of all
of the evidence presented at trial, further impeachment by noting
a lack of reference to ‘coma’ in Gerry’s medical records would
have been inconsequential.”      Response at 42.    Petitioner has
failed to demonstrate the underlying ineffective assistance of
counsel claim is substantial; therefore, he has not overcome the
default.

                                     27
brought out on cross examination, exactly what was done by defense

counsel in this case.                 Id.     The court rejected Petitioner’s

contention the state knowingly presented false testimony.                               Id.

The 1st DCA affirmed.               Ex. N.         The state court’s decision is

entitled to AEDPA deference, and Petitioner is not entitled to

habeas    relief       as     the     state        court’s     adjudication      of     the

ineffectiveness        claim    is     not    contrary       to    or   an   unreasonable

application of Supreme Court law or based on an unreasonable

determination of the facts.              Ground four is due to be denied.

     Accordingly, it is now

     ORDERED AND ADJUDGED:

     1.    The Petition for Writ of Habeas Corpus (Doc. 1) is

DENIED.

     2.    This action is DISMISSED WITH PREJUDICE.

     3.    The Clerk shall enter judgment accordingly and close

this case.

     4.    If Petitioner appeals the denial of his Petition for

Writ of Habeas Corpus (Doc. 1), the Court denies a certificate of

appealability.     7        Because    this        Court     has   determined    that     a


7 This Court should issue a certificate of appealability only if a
petitioner makes "a substantial showing of the denial of a
constitutional right."    28 U.S.C. § 2253(c)(2).    To make this
substantial showing, Petitioner "must demonstrate that reasonable
jurists would find the district court's assessment of the

                                              28
certificate of appealability is not warranted, the Clerk shall

terminate from the pending motions report any motion to proceed on

appeal   as   a   pauper   that   may   be   filed   in   this   case.   Such

termination shall serve as a denial of the motion.

     DONE AND ORDERED at Jacksonville, Florida, this 14th day of

February.




sa 2/12
c:
Sherman Thomas
Counsel of Record




constitutional claims debatable or wrong," Tennard v. Dretke, 542
U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484
(2000)), or that "the issues presented were 'adequate to deserve
encouragement to proceed further,'" Miller-El v. Cockrell, 537
U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S.
880, 893 n.4 (1983)).    Upon due consideration, this Court will
deny a certificate of appealability.


                                        29
